Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s reasons for allowance
Claims 1-16 are allowed over prior art of record.
	The following is an examiner's statement of reasons for allowance: 
Regarding claim 1, the prior art of record neither shows nor suggests a light emitting device comprising all the limitations set forth in claim 1, particularly comprising the limitations of “in a top view, a first plane perpendicular to the first emission surface and perpendicular to the upper surface of the base is not parallel to a second plane perpendicular to the upper surface of the base and perpendicular to the first light reflecting face, in a top view, a third plane perpendicular to the second emission surface and perpendicular to the upper surface of the base is not parallel to a fourth plane perpendicular to the upper surface of the base and perpendicular to the second light reflecting face”, wherein the above limitations refer to the planes P1, P2, P3 and P4 to be the first, second, third and fourth planes shown in the instant Figure below, and further wherein the above limitations that are disclosed in [0044]-[0046] of the instant specification refer to the diagonal positioning of the first laser element with respect to the first reflecting member and the diagonal positioning of the second laser element with respect to the second reflecting member (See in [0044]: “in a top view, the first LD element 11 and the first light reflecting member 21 are diagonally disposed, and the second LD element 12 and the second light reflecting member 22 are similarly diagonally disposed)”.

    PNG
    media_image1.png
    335
    421
    media_image1.png
    Greyscale

 	Claims 2-16 are allowable because of their dependency status from claim 1.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatima Farokhrooz whose telephone number is (571)-272-6043.  The examiner can normally be reached on Monday- Friday, 9 am - 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov
 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fatima N Farokhrooz/
Examiner, Art Unit 2875